     Case 2:20-cr-00204-GMN-EJY Document 30 Filed 10/30/20 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4    UNITED STATES OF AMERICA,                               Case No. 2:20-cr-00204-GMN-EJY
 5                   Plaintiff,
                                                                          ORDER
 6          v.
 7    XZAVIONE TAYLOR,
 8                   Defendant.
 9

10          The Court is aware that Defendant has attempted to commit self-harm on two recent
11   occasions while housed at the CoreCivic facility in Pahrump, Nevada. The Court is also informed
12   that CoreCivic has understandably placed Defendant on constant suicide watch, which prevents a
13   video conference visit by his counsel. An in-person hearing on Defendant’s Motion to Suppress is
14   currently set for Friday, November 13, 2020, starting at 9:00 a.m. Counsel for Defendant must have
15   an opportunity to meet and speak with Defendant to prepare for the hearing and otherwise assess
16   Defendant’s ability to participate in his defense.
17          Accordingly,
18          IT IS HEREBY ORDERED that CoreCivic shall make Defendant available for a confidential
19   video-conference meeting with his counsel no later than November 5, 2020. If requested by
20   counsel, a second video conference meeting shall be arranged on a date no later than November
21   12, 2020. Each video conference shall last no more than one hour.
22          IT IS FURTHER ORDERED that, for Defendant’s protection, the video-conference(s) shall
23   take place in a room that allows Defendant to be observed through a window, but CoreCivic staff
24   shall not be in the room with Defendant or otherwise be able to hear or listen to the conversation
25   between Counsel and Defendant.
26          Dated this 30th day of October, 2020
27
                                                   ELAYNA J. YOUCHAH
28                                                 UNITED STATES MAGISTRATE JUDGE
                                                          1
